THORNTON, J.,
dissenting.
The majority concludes that where two parties enter into an agreement to arbitrate and one party subsequently refuses to arbitrate, and thereafter the circuit court issues an order under ORS 33.230 requiring the recalcitrant party to submit to arbitration, such order may be appealed immediately to this court. I cannot agree.
The leading case in Oregon is Jackson v. Penny Duquette Knits, 276 Or 465, 555 P2d 201 (1976), where the Oregon Supreme Court held that an order in an ORS 33.240 proceeding is not a "final order” under ORS 19.010 and is therefore not appealable.
The majority now distinguishes Section 33.230 from 33.240 and concludes that what amounts to an interlocutory appeal is permissible under ORS 33.230, even though not appealable under ORS 33.240. I find this both inconsistent and illogical. In my view appeals from these two consecutive sections of the same statute should be treated the same.
*1012The Washington Supreme court came to this same conclusion in Teufel Const. Co. v. American Arbitration Ass’n, 3 Wash App 24, 472 P2d 572 (Wash 1970), in construing their statutory scheme, which is virtually identical to the Oregon scheme.
In Teufel, the Washington court said that an order to arbitrate, whether entered under the statutory equivalent of ORS 33.230 or 33.240, is not final because the trial judge, under RCW 7.04.160, which is the statutory equivalent of our ORS 33.320, can vacate the award under subsection (4) if the arbitration has exceeded their power.
The federal cases as pointed out in Teufel are not applicable here because the federal statutory scheme is significantly different from both the Washington and Oregon schemes. I agree.
We are dealing with a comprehensive arbitration and award statute. It covers all types of disputes except "such as respect the title to real estate” and collective bargaining contracts. ORS 33.210 to 33.340.
ORS 33.310 expressly provides that a judgment based on any arbitration decision is to be entered automatically unless exceptions are filed. If exceptions are filed under ORS 33.320, then the trial judge is to hold a hearing and enter an order from which an appeal may be taken under ORS 33.340. This procedure is to be followed in either an ORS 33.230 proceeding or an ORS 33.240 proceeding.
As the Washington court pointed out in Teufel, an order to arbitrate, whether entered under the equivalent of ORS 33.230 or ORS 33.240, is not final because the trial judge, under RCW 7.04.160, which is our ORS 33.320, can vacate the award under subsection (4) if the arbitrators have exceeded their powers, and that "[on] appeal, appellants may challenge the trial court to entertain the arbitration proceedings for lack of a binding arbitration agreement or because the disputes are not arbitrable under the agreement.”
Lastly, I find the principle involved in the present case analogous to the rule this court has regularly followed *1013in refusing to allow parties to short circuit the administrative process by going into court and seeking a judicial remedy before the administrative process provided by law has been completed. A prime illustration of this settled rule is found in Klamath Co. v. Laborers Inter. Union, 21 Or App 281, 534 P2d 1169 (1975), where Klamath County sought to obtain judicial review of a determination by the Public Employe Relations Board that the County Assessor’s office constituted an appropriate bargaining unit for the purpose of electing an exclusive representative for collective bargaining. This court held that this was not a "final order” and that therefore an appeal to this court would not lie.
Further, this court pointed out that the employer, after final certification of a representative, could then raise its objections to the representation proceedings. Accord: Hammond v. Albina Engine & Mach., 13 Or App 156, 509 P2d 56 (1973) (appealability of order of Workmen’s Compensation Board). To the same general effect, see Bay River v. Envir. Quality Comm., 26 Or App 717, 554 P2d 620, rev den (1976); School Dist. No. 1, Mult. Co. v. Nilsen, 262 Or 559, 499 P2d 1309 (1972); Director v. So. Carolina Ins., 49 Or App 179, 619 P2d 649 (1980).
For the foregoing reasons, I would allow the motion to dismiss. Therefore, I respectfully dissent.